DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12 August 2022 has been entered.  Claims 1, 3 – 6, and 10 – 33 remain pending in the application.  Claims 16 – 28 were previously withdrawn from consideration.

Examiner’s Note
When the examiner refers to the instant specification, the examiner refers to the clean version of the substitute specification filed 20 June 2017.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 10 – 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2011/0159245 A1) in view of Uchida (US 2014/0220306 A1), as evidenced by Nakai (WO 2014/065136 A1, referencing US 2015/0231854 A1 as an English-language equivalent).  The rejection of claim 30 will be recognized as an alternative rejection for claim 1.
	Regarding claim 1, Taniguchi discloses an optical body (e.g. Fig. 1(A) – 1(D); ¶¶ [0006] – [0131]), comprising: an optical film provided with a first concave-convex structure formed on one surface of the optical film (“transfer structure” 30 comprising a “transfer-receiving material” 18 and a “supporting member” 20, wherein the “transfer-receiving material” 18 has a pattern transferred from a “concavo-convex pattern”/“fine protrusions” 14 with a “film” 16 thereon, and wherein the “transfer-receiving material” has a “reflection preventing effect”: e.g. Fig. 1(C), 1(D); ¶¶ [0064], [0078], [0110], [0114] – [0130]), and a second concave-convex structure formed on another surface of the optical film (“concavities” and “convexities” formed by roughening an interface for the “transfer-receiving material” 18 and the “supporting member” 20: e.g. ¶ [0125]); and 
	a master film that covers the first concave-convex structure (“transfer structure’, “matrix” having a “transfer pattern” on a surface thereof with a “film” of “silane coupling agent”, e.g. “matrix” 10 comprising a “base material” 12 having a film structure and the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	wherein an average period of concavities and convexities of the first concave-convex structure is less than visible light wavelengths (e.g. ¶¶ [0006], [0023], [0053], [0054], [0087], [0115], [0117], [0127], [0129]), and 
	the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 of a “silane coupling agent” thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0053], [0054], [0063], [0064], [0074], [0076], [0087] – [0093], [0096], [0106] – [0108], [0110], [0115] – [0118], [0127] – [0131]), and 
	wherein a release agent is present on a surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]), i.e. condition (a) is met.
	With respect to an average period of concavities and convexities of the first concave-convex structure being less than visible light wavelengths, Nakai notes distances shorter than 400 nm are below the wavelengths of visible light (e.g. ¶¶ [0072], [0073], [0172]).  The average period of Taniguchi’s concavities and convexities of the third concave-convex structure is 50 nm to 300 nm (e.g. ¶ [0087]).  Since Taniguchi discloses the first concave-convex structure has a reverse shape of the third concave-convex structure (e.g. ¶¶ [0006], [0023], [0053], [0054], [0115], [0117], [0127], [0129]), it follows the average period of the third concave-convex structure is the same as that for the first concave-convex structure.  Thus, because the first concave-convex structure has an average period below 400 nm, the average period is less than visible light wavelengths.
	Claim 1 only requires at least one of the recited conditions (a) through (c) be met.  Taniguchi’s express description of the embodiments with condition (a) therefore results in anticipation of claim 1.
	Although Taniguchi is not specific as to an aspect ratio of the second concave-convex structure being smaller than an aspect ratio of the first concave-convex structure, wherein the aspect ratio of the first concave-convex structure is a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and wherein the aspect ratio of the second concave-convex structure is a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, these features would have been obvious in view of Uchida.
	Uchida discloses an optical film (“transparent film”, e.g. “transparent film” 16) provided with a first concave-convex structure formed on one surface of the optical film (“micro-convexoconcave structure” of a “cured layer”, e.g. of “cured layer” 20 forming “plural convex section” 19) and a second concave-convex structure formed on an other surface of the optical film (as formed by an “interface” between the “cured layer” and a “base film”, e.g. the “interface” between the “cured layer” 20 and a “base film” 18), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average period” of 20 nm to 400 nm), wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of the bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure (as provided by the “plural convex section” 19 having the average period above and the “micro-convexoconcave structure” at the “interface”) (e.g. Fig. 3; ¶¶ [0014], [0015], [0020], [0021], [0023], [0026], [0028], [0033] – [0089], [0131] – [0155], [0164] – [0181]).
	Uchida discloses such a relationship between the aspect ratios provides excellent adhesion without affecting appearance (e.g. ¶¶ [0014], [0021], [0023], [0037], [0181]).  Given Taniguchi (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films, it follows Uchida’s benefits of not affecting appearance more specifically relate to the anti-reflection properties and therefore would have been considered relevant to improving Taniguchi’s optical film.
	As noted above, Taniguchi’s optical film comprises a “transfer-receiving material” on a “supporting member”.  However, Taniguchi does not specify a restriction on the particular connection between the two beyond a roughness to enhance adhesion between the two (e.g. ¶ [0125]).  Based on the respective disclosures of separation of an optical film from a master structure (Taniguchi: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]; Uchida: e.g. Fig. 2; ¶¶ [0016] – [0019], [0029] – [0032], [0090] – [0130], [0156] – [0163]), a correspondence is observed between Taniguchi’s first concave-convex structure and Uchida’s first concave-convex structure is observed.
	In view of the above, it would have been obvious to modify Taniguchi’s optical body such that the optical film has a first concave-convex structure and a second concave-convex structure, wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, as Uchida suggests, the motivation being to provide enhanced adhesion as Taniguchi desires while also not affecting the appearance of the optical film.  
	Regarding claim 3, in addition to the limitations of claim 1, Uchida discloses a density of concavities and convexities of the second concave-convex structure is smaller than a density of concavities and convexities of the first concave-convex structure (as is observed from the nanometer scale of the first concave-convex structure and the micrometer scale of the second concave-convex structure: e.g. ¶¶ [0015], [0020], [0034] – [0038], [0164] – [0176], [0181]).
	Regarding claim 4, in addition to the limitations of claim 1, Uchida discloses a thickness of the optical film is about 10 to 500 µm from the standpoint of providing rigidity and a stable film (e.g. ¶ [0089]).  More specifically, Uchida discloses a “base film” with this thickness (e.g. ¶ [0089]) on which is disposed a “cured layer” providing the first concave-convex structure having a nanometer-scale thickness (e.g. ¶¶ [0166] – [0173]), implying the increase in the thickness by the first concave-convex structure is miniscule in comparison to the “base film”, i.e. the thickness of the “base film” is observed to be a reasonably close approximation of the thickness of the optical film.
	Accordingly, it would have been obvious to modify Taniguchi’s optical film such that it has a thickness of about 10 to 500 µm as Uchida suggests in order to providing rigidity and film stability.  Uchida’s optical film thickness suggested for modifying Taniguchi’s optical film overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Taniguchi discloses the master film is provided with a base material film (“base material” 12), and a concave-convex resin layer is formed on one surface of the base material film (“releasing agent” 16 forms siloxane bonds) and the third concave-convex structure is formed on the concave-convex resin layer (e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	Regarding claim 10, in addition to the limitations of claim 1, Taniguchi discloses the first concave-convex structure is formed by a cured light-curing resin (“ultraviolet-curable resin” cured by ultraviolet radiation: e.g. ¶¶ [0116], [0117]).
	Regarding claim 11, in addition to the limitations of claim 1, Taniguchi (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films.  In particular, Uchida states that eliminating reflection at the first concave-convex structure as to provide the desirable appearance quality discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (e.g. ¶¶ [0046], [0165], [0179] – [0181], [0217]).  Accordingly, one of ordinary skill in the art would have been motivated to minimize the spectral reflectance.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the first concave-convex structure is from 0.1% to 1.8%, and a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the third concave-convex structure is from 0.1% to 1.5%, the motivation being to provide an optical body which has desirable anti-reflection properties.
	Regarding claim 12, claim 12 is a product-by-process claim (“the optical film is formed in a solid cast”, emphasis being on the underlined portions) and therefore is interpreted for the product implied by the process, i.e. a product having the features of claim 1.  As established in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (as evidenced by Nakai), the combination of Taniguchi and Uchida discloses an optical body having the features of claim 1.  Accordingly, a prima facie case of obviousness is established regarding the optical film is formed in a solid cast.
	Regarding claim 29, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (as evidenced by Nakai), Taniguchi discloses the release agent is present on the surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]).
	Regarding claim 30, in addition to the limitations of claim 1, Taniguchi discloses a master film wherein an inorganic film is present on the surface of a third concave-convex structure that faces a first concave-convex structure of an optical film and which is release treated (“base material” 12 is a film and inorganic: e.g. ¶¶ [0074], [0075]).
	Claims 5, 13 – 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 1 above, and further in view of Nakai.  The rejection of claim 31 will be recognized as alternative grounds of rejection for claim 1.
	Regarding claim 5, although Taniguchi and Uchida do not specifically state an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths, this feature would have been obvious in view of Nakai.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), as stated before, Taniguchi and Uchida are not specific as to the average period claimed for the second concave-convex structure.
	With respect to (2), as noted in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida, both Taniguchi and Uchida disclose the second concave-convex structure is provided in order to enhance adhesion.  
	With respect to (3) and (4), Nakai discloses an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths for the same purpose (e.g. ¶¶ [0077], [0202], [0210], [0211]).  It is also observed wavelengths less than or equal to visible light wavelengths are within the range Uchida generally discloses for the second concave-convex structure (e.g. ¶¶ [0020], [0035] – [0037]).
	Therefore, it would have been obvious to modify the second concave-convex structure to have an average period of concavities less than or equal to visible light wavelengths as Nakai suggests, the rationale being that a method of enhancing anti-reflection optical bodies was known and Nakai teaches a similar improvement.
	Regarding claim 13, although Taniguchi and Uchida are not specific as to an adhesive layer covering the second concave-convex structure, Nakai discloses optical bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Considering Taniguchi’s first concave-convex structure is that designed to face outward as an anti-reflective optical film (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]), it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 14, although Nakai is not specific as to the adhesive layer having a thickness from 1 µm to 50 µm, Nakai discloses concavities and/or convexities between adjacent layers in the optical film and/or the master film have heights ranging from 100 nm to 400 nm in order to secure good adhesion between adjacent layers having complementary patterns of concavities and/or convexities (i.e. wherein the concavities of one layer nest with convexities of an adjacent layer: e.g. ¶ [0077]).  Accordingly, it would have followed a thickness of the adhesive layer should be greater than the height of the second concave-convex structures in order to obtain good adhesion between the second concave-convex structures and adherend via the adhesive layer.  Additionally, one of Nakai’s objectives with the optical body is a reduction in costs via adhesion between the various layers of the master film and the optical film (e.g. ¶¶ [0021] – [0024], [0042], [0206], [0292]).  Accordingly, one of ordinary skill in the art would have been motivated to keep the adhesive layer thin in order to avoid the impact on the cost advantage.  That is, all other things being the same, too thick of an adhesive layer would defeat the advantages gained in cost savings from the configuration of the optical film and the master film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the adhesive layer with a thickness from 1 µm to 50 µm, the motivation being to provide an adhesive layer which attains good adhesion with the second concave-convex structure while also avoiding negating the cost advantages of Nakai’s optical film and master film.
	Regarding claim 15, in addition to the limitations of claim 1, the optical film Uchida discloses is provided on adherend when used as an anti-reflective article (e.g. ¶ [0179]), therefore suggesting uses for the modified optical body Taniguchi and Uchida disclose.
	Nakai discloses optical film adhesive bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Accordingly, it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 31, although Taniguchi and Uchida are not specific as to the elastic modulus of the optical film being different from the elastic modulus of the master film, wherein the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is from 700 MPa to 1500 MPa, these features would have been obvious in view of Nakai.
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
	Although Nakai does not expressly state the elastic modulus of the optical film is different from, e.g., an elastic modulus of Taniguchi’s master film, Nakai notes excoriation resistance and pencil hardness of the optical body are improved when, e.g., the “intermediate layer” 14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film such that it can deform to aforesaid stress.  This would have been understood follow from Taniguchi’s requirement that the master film be a transfer structure, e.g. a structure which maintains its shape during roll-to-roll or other manufacturing techniques such that repeated transfers can be mad without deviation from design specifications (e.g. ¶¶ [0023], [0052], [0054], [0075], [0090]).  That is, a higher elastic modulus for the master film relative to an optical film would have been understood to be useful for providing both stress deformation and transfer repetition, where the modulus of the optical film Nakai discloses provides the basis for determining suitable moduli for the optical film and the elastic film.  	Additionally, Nakai notes the elastic modulus of the optical film provides excoriation resistance, prevents cutting or breakage of the concave-convex structure, and allows the optical film to restore to its original state when external force is applied (e.g. ¶ [0081]).  This description suggests the elastic modulus of the third concave-convex structure can be optimized in order to obtain the desired balance of these properties, particularly as excoriation (i.e. abrasion) resistance is higher for harder structures but compromises deformability and restorability.  The elastic modulus of the first concave-convex structure therefore is also suggested to be optimizable for similar effects but favoring a lower elastic modulus for the reasons previously discussed.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 29 above, and further in view of Nakai.  This rejection will be recognized as alternative grounds of rejection for claim 1.
	Regarding claim 32, although Taniguchi and Uchida are not specific as to condition (c) applying, i.e. wherein the elastic modulus of the optical film being different from the elastic modulus of the mater film, wherein the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is from 700 MPa to 1500 MPa, these features would have been obvious in view of Nakai.
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
	Although Nakai does not expressly state the elastic modulus of the optical film is different from, e.g., an elastic modulus of Taniguchi’s master film, Nakai notes excoriation resistance and pencil hardness of the optical body are improved when, e.g., the “intermediate layer” 14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film such that it can deform to aforesaid stress.  Accordingly, it is suggested the elastic modulus of the optical film differs from the elastic modulus of a master film, and in particular is beneficial to have the elastic modulus of the first concave-convex structure be lower than the first concave-convex structure.
	Nakai notes the elastic modulus of the optical film provides excoriation resistance, prevents cutting or breakage of the concave-convex structure, and allows the optical film to restore to its original state when external force is applied (e.g. ¶ [0081]).  This description suggests the elastic modulus of the third concave-convex structure can be optimized in order to obtain the desired balance of these properties, particularly as excoriation (i.e. abrasion) resistance is higher for harder structures but compromises deformability and restorability.  The elastic modulus of the first concave-convex structure therefore is also suggested to be optimizable for similar effects but favoring a lower elastic modulus for the reasons previously discussed.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  
	Claims 1, 3, 4, 6, 10 – 12, 29, and 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2012/157717 A1, referencing US 2014/0065367 A1 as an English-language equivalent thereof) in view of Uchida.
	Regarding claim 1, Matsumoto discloses an optical body (e.g. Fig. 1; ¶¶ [0027] – [0204]), comprising: 
	an optical film provided with a first concave-convex structure formed on one surface of the optical film, and a second concave-convex structure formed on an other surface of the optical film (“substrate” 3 and “structure” 5: e.g. Fig. 1; ¶¶ [0033], [0046], [0188], [0190], [0194], [0196], [0198], [0296], [0298]); and 
	a master film that covers the first concave-convex structure (“mold”, e.g. “mold” 2: e.g. Fig. 1; ¶¶ [0033], [0034], [0046], [0052], [0092], [0188] – [0191], [0193], [0194], [0295]), wherein 
	an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average cycle” is “50 nm or more and 400 nm or less”: e.g. ¶¶ [0035], [0046], [0061] – [0063], [0190], [0191]; Uchida discloses such lengths are less than or equal to visible light wavelengths: e.g. ¶¶ [0165], [0166]), and 
	the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure, and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1; ¶¶ [0033], [0046], [0188] – [0191], [0193], [0194]), 
	wherein the optical film and the master film are separable from each other at an interface between the first concave-convex structure and the third concave-convex structure by virtue of, e.g., an elastic modulus of the optical film being different from an elastic modulus of the master film (e.g. ¶¶ [0033], [0035], [0073], [0078], [0081], [0091] – [0093], [0101], [0106], [0107], [0126], [0175] – [0183], [0185]), and the elastic modulus of the optical film is less than 2000 MPa, e.g. from 200 MPa to 1300 MPa (“2 GPa or less”, e.g. “0.2 to 1.3 GPa”: e.g. ¶¶ [0035], [0073], [0091], [0175], [0176], [0185]).
	While Matsumoto is not explicit as to the elastic modulus of the master film being from 700 MPa to 1500 MPa, Matsumoto discloses the optical film, and in particular the first concave-convex structure, has an elastic modulus as described above in order to have a flexibility permitting improved releasability via peeling from the master film (e.g. ¶¶ [0033], [0034], [0052], [0092], [0185]).  The fact that the optical film is peeled from the master film implies a degree of stiffness relative to the optical film such that the master film elastic modulus is greater than that of the optical film.  As far as selection of the respective elastic moduli, Matsumoto discloses the elastic modulus of the optical film is selected to be within less than 2000 MPa, e.g. from 200 MPa to 1300 MPa, in order to allow for appropriate levels of releasability from the master film, surface scratch resistance, limiting stain adhesion, and allowing for easy removal of stains, these properties adjustable by the inclusion of particular monomeric species in the optical film (e.g. ¶¶ [0033], [0091], [0092], [0101], [0106], [0107], [0129], [0131], [0175] – [0187], [0203]).  One of ordinary skill in the art would have understood that, once an appropriate elastic modulus of the optical film is determined, the elastic modulus of the third concave-convex structure can be determined for the releasability.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Matsumoto’s optical body such that the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is form 700 MPa to 1500 MPa, the motivation being to provide an optical film with desirable releasability from the master film, surface scratch resistance, limiting stain adhesion, and allowing for easy removal of stains and a master film suitable for the releasability.  Accordingly, condition (c) applies.
	Although Matsumoto is not specific as to the optical film being provided with a second concave-convex structure on an other surface of the optical film, wherein an aspect ratio of the second concave-convex structure being smaller than an aspect ratio of the first concave-convex structure, wherein the aspect ratio of the first concave-convex structure is a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and wherein the aspect ratio of the second concave-convex structure is a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, these features would have been obvious in view of Uchida.
	Uchida discloses an optical film (“transparent film”, e.g. “transparent film” 16) provided with a first concave-convex structure formed on one surface of the optical film (“micro-convexoconcave structure” of a “cured layer”, e.g. of “cured layer” 20 forming “plural convex section” 19) and a second concave-convex structure formed on an other surface of the optical film (as formed by an “interface” between the “cured layer” and a “base film”, e.g. the “interface” between the “cured layer” 20 and a “base film” 18), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average period” of 20 nm to 400 nm), wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of the bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure (as provided by the “plural convex section” 19 having the average period above and the “micro-convexoconcave structure” at the “interface”) (e.g. Fig. 3; ¶¶ [0014], [0015], [0020], [0021], [0023], [0026], [0028], [0033] – [0089], [0131] – [0155], [0164] – [0181]).
	Uchida discloses such a relationship between the aspect ratios provides excellent adhesion without affecting appearance (e.g. ¶¶ [0014], [0021], [0023], [0037], [0181]).  Given Matsumoto (e.g. ¶¶ [0027] – [0029], [0031], [0045], [0050] – [0052], [0057], [0061], [0063], [0066], [0072], [0078], [0158], [0164], [0171], [0184] – [0187]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films, it follows Uchida’s benefits of not affecting appearance more specifically relate to the anti-reflection properties and therefore would have been considered relevant to improving Matsumoto’s optical film.
	As noted above, Matsumoto’s optical film comprises a “structure” on a “substrate”, and in particular describes a contact bonding between the two (e.g. ¶¶ [0033], [0046], [0190], [0194]).  Based on the respective disclosures of separation of an optical film from a master structure (Matsumoto: e.g. Fig. 1; ¶¶ [0033], [0034], [0052], [0092], [0185]; Uchida: e.g. Fig. 2; ¶¶ [0016] – [0019], [0029] – [0032], [0090] – [0130], [0156] – [0163]), a correspondence is observed between Matsumoto’s first concave-convex structure and Uchida’s first concave-convex structure is observed.
	In view of the above, it would have been obvious to modify Matsumoto’s optical body such that the optical film has a first concave-convex structure and a second concave-convex structure, wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, as Uchida suggests, the motivation being to enhance bonding between Matsumoto’s “structure” and “substrate” while also not affecting the appearance of the optical film.  
	Regarding claim 3, in addition to the limitations of claim 1, Uchida discloses a density of concavities and convexities of the second concave-convex structure is smaller than a density of concavities and convexities of the first concave-convex structure (as is observed from the nanometer scale of the first concave-convex structure and the micrometer scale of the second concave-convex structure: e.g. ¶¶ [0015], [0020], [0034] – [0038], [0164] – [0176], [0181]).
	Regarding claim 4, in addition to the limitations of claim 1, Uchida discloses a thickness of the optical film is about 10 to 500 µm from the standpoint of providing rigidity and a stable film (e.g. ¶ [0089]).  More specifically, Uchida discloses a “base film” with this thickness (e.g. ¶ [0089]) on which is disposed a “cured layer” providing the first concave-convex structure having a nanometer-scale thickness (e.g. ¶¶ [0166] – [0173]), implying the increase in the thickness by the first concave-convex structure is miniscule in comparison to the “base film”, i.e. the thickness of the “base film” is observed to be a reasonably close approximation of the thickness of the optical film.
	Accordingly, it would have been obvious to modify Matsumoto’s optical film such that it has a thickness of about 10 to 500 µm as Uchida suggests in order to providing rigidity and film stability.  Uchida’s optical film thickness suggested for modifying Matsumoto’s optical film overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Uchida discloses master film is provided with a base material film (i.e. “mold”, e.g. “mold” 2), and a concave-convex resin layer formed on one surface of the base material film, and the third concave-convex structure is formed on the concave-convex resin layer (release agent on a surface of the mold: e.g. ¶¶ [0129], [0130]).  Uchida discloses such a release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure in order to improve ease of separation (e.g. ¶¶ [0129], [0130]).  For such reasons, it would have been obvious to modify the optical body such that release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure.
	Regarding claim 10, in addition to the limitations of claim 1, Matsumoto discloses the first concave-convex structure is formed by a cured light-curing resin (e.g. ¶¶ [0033], [0034], [0046], [0067] – [0069], [0089], [0190], [0191], [0194], [0195]).  In view of the modifications Uchida suggests to provide a second concave-convex structure, i.e. to modify the surface of “structure” 5 at the interface with “substrate” 3 as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, it would have followed the second concave-convex structure is also formed by a cured light-curing resin. 
	Regarding claim 11, in addition to the limitations of claim 1, Matsumoto (e.g. ¶¶ [0027] – [0029], [0031], [0045], [0050] – [0052], [0057], [0061], [0063], [0066], [0072], [0078], [0158], [0164], [0171], [0184] – [0187]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films.  In particular, Uchida states that eliminating reflection at the first concave-convex structure as to provide the desirable appearance quality discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida (e.g. ¶¶ [0046], [0165], [0179] – [0181], [0217]).  Accordingly, one of ordinary skill in the art would have been motivated to minimize the spectral reflectance.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the first concave-convex structure is from 0.1% to 1.8%, and a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the third concave-convex structure is from 0.1% to 1.5%, the motivation being to provide an optical body which has desirable anti-reflection properties.
	Regarding claim 12, claim 12 is a product-by-process claim (“the optical film is formed in a solid cast”, emphasis being on the underlined portions) and therefore is interpreted for the product implied by the process, i.e. a product having the features of claim 1.  As established in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the combination of Matsumoto and Uchida discloses an optical body having the features of claim 1.  Accordingly, a prima facie case of obviousness is established regarding the optical film is formed in a solid cast.
	Regarding claim 29, in addition to the limitations of claim 1, Uchida discloses a release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure in order to improve ease of separation (e.g. ¶¶ [0129], [0130]).  For such reasons, it would have been obvious to modify the optical body such that release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure.
	Regarding claim 31, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the elastic modulus of optical film is different from the elastic modulus of the master film, and the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is from 700 MPa to 1500 MPa.  
	Regarding claim 32, in addition to the limitations of claim 29, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the condition (c) applies.  
	Regarding claim 33, in addition to the limitations of claim 1, Matsumoto’s depicted optical body is such that conditions (a) and (b) do not apply (e.g. Fig. 1).
	Claims 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Uchida as applied to claim 1 above, and further in view of Nakai.
	Regarding claim 5, although Matsumoto and Uchida do not specifically state an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths, this feature would have been obvious in view of Nakai.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), as stated before, Matsumoto and Uchida are not specific as to the average period claimed for the second concave-convex structure.
	With respect to (2), as noted in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, Uchida discloses the second concave-convex structure is provided in order to enhance adhesion.  
	With respect to (3) and (4), Nakai discloses an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths for the same purpose (e.g. ¶¶ [0077], [0202], [0210], [0211]).  It is also observed wavelengths less than or equal to visible light wavelengths are within the range Uchida generally discloses for the second concave-convex structure (e.g. ¶¶ [0020], [0035] – [0037]).
	Therefore, it would have been obvious to modify the second concave-convex structure to have an average period of concavities less than or equal to visible light wavelengths as Nakai suggests, the rationale being that a method of enhancing anti-reflection optical bodies was known and Nakai teaches a similar improvement.
	Regarding claim 13, although Matsumoto and Uchida are not specific as to an adhesive layer covering the second concave-convex structure, Nakai discloses optical bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Considering Matsumoto’s first concave-convex structure is that designed to face outward as an anti-reflective optical film (e.g. ¶¶ [0027] – [0029], [0031], [0045], [0050] – [0052], [0057], [0061], [0063], [0066], [0072], [0078], [0158], [0164], [0171], [0184] – [0187])), it would have been obvious to attach the optical film Matsumoto and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 14, although Nakai is not specific as to the adhesive layer having a thickness from 1 µm to 50 µm, Nakai discloses concavities and/or convexities between adjacent layers in the optical film and/or the master film have heights ranging from 100 nm to 400 nm in order to secure good adhesion between adjacent layers having complementary patterns of concavities and/or convexities (i.e. wherein the concavities of one layer nest with convexities of an adjacent layer: e.g. ¶ [0077]).  Accordingly, it would have followed a thickness of the adhesive layer should be greater than the height of the second concave-convex structures in order to obtain good adhesion between the second concave-convex structures and adherend via the adhesive layer.  Additionally, one of Nakai’s objectives with the optical body is a reduction in costs via adhesion between the various layers of the master film and the optical film (e.g. ¶¶ [0021] – [0024], [0042], [0206], [0292]).  Accordingly, one of ordinary skill in the art would have been motivated to keep the adhesive layer thin in order to avoid the impact on the cost advantage.  That is, all other things being the same, too thick of an adhesive layer would defeat the advantages gained in cost savings from the configuration of the optical film and the master film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the adhesive layer with a thickness from 1 µm to 50 µm, the motivation being to provide an adhesive layer which attains good adhesion with the second concave-convex structure while also avoiding negating the cost advantages of Nakai’s optical film and master film.
	Regarding claim 15, in addition to the limitations of claim 1, the optical film Uchida discloses is provided on adherend when used as an anti-reflective article (e.g. ¶ [0179]), therefore suggesting uses for the modified optical body Matsumoto and Uchida disclose.
	Nakai discloses optical film adhesive bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Accordingly, it would have been obvious to attach the optical film Matsumoto and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.

Response to Arguments
Applicant’s arguments, see pp. 11 – 13, filed 12 August 2022, with respect to the objections to claims 1 and 31 have been fully considered and are persuasive.  These objections have been withdrawn.  
	With respect to these objections, the examiner notes the claims appear to include deletions relative to those previously presented but does not show such deletions.  Per 37 CFR 1.121(c)(2), all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
	The examiner has considered these claims herein in light of Applicant’s arguments traversing the relevant objections.  That is, claims 1 and 31 are treated with an amended status rather than a “previously presented” status.
	Applicant’s arguments, see p. 13, filed 12 August 2022, with respect to the rejections to claim 33 under 35 U.S.C. 112(b) and 112(d) have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant's arguments, see pp. 14 – 23, filed 12 August 2022, with respect to the rejections of claims 1, 3 – 6, 10 – 15, and 29 – 33 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
	Applicant re-asserts Taniguchi and Uchida fail to read on the claimed invention since the improvement of adhesion Uchida suggests would result in the optical film and master film being inseparable from one another, which contradicts the requirement of claim 1 for separability therebetween.  Applicant particularly re-asserts the rejections correlate Uchida’s base film 18 with the claimed master film and Uchida’s cured layer 20 with the claimed optical film whereas the improved adhesion Uchida describes is between the base film and the cured layer.  
	As noted in the Office Action mailed 15 February 2022, while Applicant has correctly identified that Uchida’s improvement in adhesion is between Uchida’s base film 18 and cured layer 20, Applicant’s correlation of Uchida’s base film 18 to the master film and Uchida’s cured layer 20 to the optical film, respectively, is incorrect.  As noted in the rejections, Taniguchi provides a roughness at the interface of a transfer-receiving material 18 and a supporting member 20, which collectively correspond to the claimed optical film, for purposes of improving adhesion therebetween.  Similar to Taniguchi’s transfer-receiving material 18, Uchida’s cured layer 20 is a layer receiving a pattern of a concave-convex structure and not a layer which imparts a pattern of a concave-convex structure (e.g. ¶¶ [0122] – [0129]), and Uchida’s base film 18 supports the cured layer 20 while the cured layer 20 receives a pattern (e.g. ¶¶ [0009], [0014], [0089]).  Therefore, based on their functions, Taniguchi’s transfer-receiving material 18 corresponds to Uchida’s cured layer 20 while Taniguchi’s supporting member 20 corresponds to Uchida’s base film 18.  To be clear, the respective functions Taniguchi and Uchida disclose indicate neither of Uchida’s base film 18 or cured layer 20 correspond to Taniguchi’s base material 12 with protrusions 14 thereon.
	Accordingly, a modification to improve adhesion per Uchida’s suggestion would have been such that the improvement to adhesion is between Taniguchi’s transfer-receiving material 18 and supporting member 20.  Given Taniguchi’s disclosure for a separable interface between the transfer-receiving material 18 and protrusions 14, e.g. with a releasing agent, improving the adhesion between the transfer-receiving material 18 and supporting member 20 would have been observed to contribute to separability in that enhanced adhesion would improve and/or ensure separation occurs at the desired interface, contrary to Applicant’s assertions.
	Additionally or alternatively, with respect to Applicant’s assertion of Taniguchi not indicating adhesion between relevant layers being a problem, as noted previously, Taniguchi desires a roughness at the interface of a transfer-receiving material 18 and a supporting member 20, which collectively correspond to the claimed optical film, for purposes of improving adhesion therebetween.  Even though Taniguchi does not express a problem therewith, Uchida’s disclosures as discussed above quantify the features which one of ordinary skill would have considered useful for ensuring desirable properties exist.  The examiner therefore finds any alteration Uchida suggests for this purpose to be in conjunction with that Taniguchi already discloses.
	With respect to Applicant’s assertions there is no disclosure or suggestion Uchida’s base film 18 and cured layer 20 would perform the same as the materials used in Taniguchi’s supporting member 20 and transfer-receiving material 18, the examiner reiterates the discussion above concerning the respective functions of these layers and the commonalities Uchida and Taniguchi provide therefor.  Furthermore, Taniguchi discloses embodiments wherein the transfer-receiving material 18 and the supporting member 20 comprise similar materials, e.g. a resin (e.g. ¶ [0123]) such as a UV curable resin, thermosetting resin, or thermoplastic (e.g. ¶ [0116]).  Uchida discloses embodiments wherein the base film 18 is an acrylic resin (e.g. ¶¶ [0015], [0016], [0020], [0028], [0033], [0045], [0052] – [0089]) and the cured layer 20 is an active energy ray-curable resin, e.g. a UV cured resin (e.g. ¶¶ [0016], [0017], [0023], [0028], [0030], [0031], [0047], [0050], [0052], [0131] – [0155]).  Given Uchida’s materials are within the scope of Taniguchi’s invention, the examiner finds, contrary to Applicant’s assertions, the materials Uchida discloses would perform the same as Taniguchi’s with respect to adhesion.
	Therefore, the rejections based on Taniguchi and Uchida (as evidenced by Nakai) are maintained.
	Applicant further re-asserts Nakai fails to disclose the claimed elastic moduli, in particular asserting Nakai’s teaching of the hardness of layer 14 potentially being harder than that of layer 12 indicates Nakai teaches increasing the hardness of an optical film rather than the moduli claimed.  However, the examiner clarifies that Nakai’s teaching of elastic modulus of an optical film would have been read in light of Taniguchi’s requirement of the master film being a transfer structure being useful for repeated use.  For example, Taniguchi discloses roll-to-roll processing may be used to form the optical body (e.g. ¶ [0075]), which one of ordinary skill in the art would require elasticity from an optical film and a master film to wind and unwind the optical body on or from a roll.  Moreover, contrary to Applicant’s assertions, Nakai does not specifically require that greater hardness be used to obtain the excoriation resistance Applicant highlights.  For instance, Nakai’s ¶ [0204], which Applicant particularly highlights, provides alternatives to obtain the same property, e.g. materials which better absorb stress.  These features of Nakai’s optical film as a whole should be considered for assessing the purposes of the elastic modulus, and it is these purposes, when considered in light of the transfer properties Taniguchi requires, which would have guided one of ordinary skill in the art to the relative elastic moduli claimed.
	With respect to Applicant’s assertions of the examiner attributing features of a part of layer 14 to the whole thereof, Nakai discloses the effects of the layer 14 affect the overall excoriation resistance properties (e.g. ¶ [0076]), thus contradicting Applicant’s assertion there is no support for considering properties of the part of the layer 14 to the overall structure.
	With respect to Applicant’s assertion where there is no rationale for the examiner’s position that a higher elastic modulus providing both stress deformation and transfer repetition and the ability to determine suitable moduli from Nakai’s disclosure, one of ordinary skill in the art would have appreciated elastic modulus is the slope of the stress-to-strain curve in the region of elastic deformation.  That is, a material with a higher elastic modulus is less stressed for the same strain compared to a material with a lower elastic modulus.  Therefore, since it takes more stress to create a strain beyond the elastic limits of a material, one of ordinary skill in the art can determine suitable elastic moduli which allow for stress deformation and transfer repetition as Taniguchi requires in roll-to-roll processing (e.g. ¶ [0023]) while also providing the further advantages Nakai discloses from using such moduli.  The examiner’s referencing to Nakai’s layer 16 having a disclosed elastic modulus provides a guideline for the ranges of elastic modulus useful for attaining these effects.  For example, Nakai’s ¶ [0081], which Applicant highlights, suggests an elastic modulus of at least 80 MPa allows layer 16 to regain its original state, i.e. 80 MPa is the minimum suitable for the elastic deformation region discussed above.  However, increasing the elastic modulus too much beyond this point would limit the deformation and rollability Taniguchi needs.
	Therefore, the rejections based on Taniguchi, Uchida, and Nakai are maintained.
	With respect to the Matsumoto, Applicant asserts Matsumoto discloses elastic moduli in regards to scratch or smudge resistance rather than to providing separability as is recited of the claims.  However, as noted in the rejections, Matsumoto discloses the optical film, and in particular the first concave-convex structure, has an elastic modulus as described above in order to have a flexibility permitting improved releasability via peeling from the master film (e.g. ¶¶ [0033], [0034], [0052], [0092], [0185]).  Furthermore, for similar reasons as discussed above for modifying Taniguchi, Uchida addresses Applicant’s concerns for Matsumoto not disclosing a second concave-convex structure formed between layers 3 and 5.
	Therefore, the rejections based on Matsumoto and Uchida are maintained.  Applicant’s arguments with respect to the combination of Matsumoto, Uchida, and Nakai are substantially the same as those for Matsumoto and Uchida and thus the examiner’s rejections in view thereof are maintained for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783